MEYERSON, Judge,
dissenting:
The majority opinion holds that the insurance policy does not provide coverage for bodily injuries to children attending the Young Years Child Care Center. Reading the policy as a whole, Federal Insurance Co. v. P.A.T. Homes, Inc., 113 Ariz. 136, 139, 547 P.2d 1050, 1053 (1976) and giving consideration to the intent of the parties, Harbor Insurance Co. v. United Services Auto. Association, 114 Ariz. 58, 61, 559 P.2d 178, 181 (Ct.App.1976), I cannot accept the majority’s conclusion that this comprehensive general liability insurance policy for a day care center can be construed to exclude coverage for bodily injury to children attending the facility and injured by the facility’s employees. The majority’s extended effort to find that no ambiguity exists belies their conclusion.
It is by now hornbook law that an exclusionary provision in an insurance contract is to be construed more strongly against the insurer and in favor of the insured. Mountain States Tel. & Tel. Co. v. Gran*120ite State Ins. Corp., 134 Ariz. 582 at 583, 658 P.2d 235 at 236 (Ariz.Ct.App.1982). This is even more so in the case of an ambiguous provision. I agree with the many other courts which have concluded that the terms “care, custody and control” are ambiguous. “[T]he construction of the phrase ‘care, custody and control,’ is, to a large extent, dependent upon circumstances ____” Employers Mutual Liability Insurance Co. v. Puryear Wood Products Co., 247 Ark. 673, 679, 447 S.W.2d 139, 143 (1969). Division Two of this court has stated that “it is useless to attempt a definition of the word ‘control’ that would be applicable to all cases involving the same policy phrase since the very nature of the word itself will require ad hoc determinations.” General Insurance Co. of America v. American Employers’ Insurance Co., 11 Ariz.App. 38, 41, 461 P.2d 517, 520 (1969).
At least two courts which have addressed this precise issue have differed with the conclusion offered by the majority. Lindell v. Ruthford, 183 Mont. 135, 598 P.2d 616 (1979); Holter v. National Union Fire Insurance Co., 1 Wash.App. 46, 459 P.2d 61 (1969).
The exclusion is not applicable when the care, custody, and control is exercised by an employee of the insured and the insured is liable under the doctrine of respondeat superior, but the employee is not within the definition of an insured under the policy.
12 Couch on Insurance Second § 44A:13 at 18 (rev. ed. 1981). The foregoing language squarely contradicts the majority opinion.
Finally, I note that there is an additional exclusion in the policy for injuries to employees of the insured arising out of and in the scope of employment. The result of the majority opinion is to construe the insurance contract to provide virtually no coverage for any bodily injury whatsoever. It is difficult to conceive that the insured paid a premium for bodily injury coverage with the result that there would be no coverage for injuries to employees and any child attending the day care center. I disagree with the conclusion that this was the intent of the parties or the intent of the Arizona Department of Economic Security which was the certificate holder and apparently placed children in this facility.
I respectfully dissent.